Name: Commission Directive 2004/34/EC of 23 March 2004 amending, for the purposes of adapting to technical progress, Annexes I and II to Directive 96/74/EC of the European Parliament and of the Council on textile names (Text with EEA relevance)
 Type: Directive
 Subject Matter: marketing;  leather and textile industries;  consumption
 Date Published: 2004-03-26

 Avis juridique important|32004L0034Commission Directive 2004/34/EC of 23 March 2004 amending, for the purposes of adapting to technical progress, Annexes I and II to Directive 96/74/EC of the European Parliament and of the Council on textile names (Text with EEA relevance) Official Journal L 089 , 26/03/2004 P. 0035 - 0035Commission Directive 2004/34/ECof 23 March 2004amending, for the purposes of adapting to technical progress, Annexes I and II to Directive 96/74/EC of the European Parliament and of the Council on textile names(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 96/74/EC of the European Parliament and of the Council of 16 December 1996 on textile names(1), and in particular Article 16(1) thereof,Whereas:(1) Directive 96/74/EC lays down rules governing the labelling or marking of products as regards their textile fibre content, in order to ensure that consumer interests are thereby protected. Textile products may be placed on the market within the Community only if they comply with the provisions of that Directive.(2) In view of recent findings by a technical working group, it is necessary, for the purposes of adapting Directive 96/74/EC to technical progress, to add the fibre polylactide to the list of fibres set out in Annexes I and II to that Directive.(3) Directive 96/74/EC should therefore be amended accordingly.(4) The measures provided for in this Directive are in accordance with the opinion of the Committee for Directives relating to Textile Names and Labelling,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 96/74/EC is amended as follows:1. In Annex I the following row 33a is inserted:">TABLE>"2. In Annex II the following entry 33a is inserted:">TABLE>"Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 March 2005 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 23 March 2004.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 32, 3.2.1997, p. 38. Directive as amended by Commission Directive 97/37/EC (OJ L 169, 27.6.1997, p. 74).